Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/19/2020 has been considered by Examiner. 
The information disclosure statement (IDS) filed on 8/11/2021 has been considered by Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter:
Claim 13 is directed to a computer program, comprising computer readable code units  and thus claim 13 is non statutory subject matter as a software per se claim without any structural recitations (See MPEP 2106.03 I). 
Claim 14 is directed to a carrier, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium.  As such the carrier consists of non-statutory subject matter since signals per se do not fall within at least one of the four 
Claim 14 is also further rejected for depending on claim 13 and containing the same deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Guanfeng et al. US 20120157121 A1 in view of Emadzadeh; Amir A. et al US 20140211691 A1.

Regarding Claims 1 and 7, Li discloses A method, performed by a location service component, for providing at least one estimate of a location related to a device (See Li Abstract, [0001], Fig. 3 [0006], Fig. 6 and [0071]: determining, by a location service, an estimate of the physical location of a wireless device), wherein the device is currently unable to report the location (See Li [0007] “…wireless devices that do not have a location determination capability, that have only a low-resolution location determination capability, or that currently are unable to use their native location determination capability due to interference..”), wherein the method comprises: 
receiving, from a client component, a request for said at least one estimate of the location related to the device (See Li Fig. 3 [0006], Fig. 6 [0072]: receiving, by the location service from the wireless device, a location query containing the wireless peer identifiers of the nearby wireless peers of the wireless device), 
estimating the location based on a predictive model to obtain an initial set of data items, wherein each data item includes a respective estimate of the location related to the device and a set of identities representing one or more further devices in a neighbourhood of the device (See Li Fig. 3 [0006], Fig. 6 [0071]-[0072]: applying, by the location service, a location model to the physical location and other descriptive information for the identified wireless peers to estimate a physical location for the wireless device), 
obtaining a respective location for each of said one or more further devices based on the set of identities (See Li Fig. 3 [0006], Fig. 6 [0071]-[0072, by the location service, the back-end to obtain previously stored physical location and other descriptive information for the identified wireless peers), 
sending, to the client component, one or more respective estimates of the pruned set of data items (See Li Fig. 3 [0006], Fig. 6 [0071]-[0072] query interface 52 returns the estimated location to the requesting peer). 

removing any data item from the initial set of data items that is inconsistent with the respective location for said one or more further devices to obtain a pruned set of data items.
Emadzadeh teaches removing any data item from the initial set of data items that is inconsistent with the respective location for said one or more further devices to obtain a pruned set of data items (See Emadzadeh Fig.1, Fig. 3, [0051]-[0053] [0051] Certain APs may not be suitable for use for a variety of different reasons…the mobile device may further prune the list of APs using techniques which involve estimating the location of each remaining AP on the pruned list ..AP location estimating procedures and geometry-based pruning procedures are also described in FIG. 3... APs remaining on the pruned list of detected APs following geometry-based pruning may then be used to determine mobile device location, as described at 312).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li to include the noted teachings of Emadzadeh, in order to save computing resources and identify APs which are suitable for use in location fixing (Emadzadeh [0006])

Regarding Claims 2 and 8, the combination teaches wherein the obtaining of the respective location for each of said one or more further devices comprises one of: estimating the respective location based on the predictive model, and receiving the respective location from said each of said one or more further devices (See Li Fig. 6, [0071] “..location update .

Regarding Claims 3 and 9, the combination teaches wherein the predictive model is based on a machine learning method (See Li Fig. 3, [0055]: "Location model 58 may include data structures, algorithms, and accumulated learning.").

Regarding Claims 5 and 11, the combination teaches wherein said any data item of the initial set of data items is inconsistent with the respective location for said one or more further devices in that said any data item comprises a particular location associated with a particular identity, wherein the particular location is different from the respective location obtained for one of said one or more further devices that is associated with the particular identity (See Emadzadeh Fig.1, Fig. 3, [0051]-[0053] [0051] Certain APs may not be suitable for use for a variety of different reasons…the mobile device may further prune the list of APs using techniques which involve estimating the location of each remaining AP on the pruned list ..AP location estimating procedures and geometry-based pruning procedures are also described in FIG. 3... APs remaining on the pruned list of detected APs following geometry-based pruning may then be used to determine mobile device location, as described at 312).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Emadzadeh, in order to save computing resources and identify APs which are suitable for use in location fixing (Emadzadeh [0006]).

Regarding Claim 13, the combination teaches A computer program, comprising computer readable code units which when executed on a location service component causes the location service component to perform a method according to claim 1 (See Li [0012] non-transitory computer-readable medium containing instructions).

Regarding Claim 14, the combination teaches A carrier comprising a computer program according to claim 13, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium (See Li [0012] non-transitory computer-readable medium containing instructions).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Guanfeng et al. US 20120157121 A1 and Emadzadeh; Amir A. et al US 20140211691 A1, further in view of Chang; Jae Woo et al. US 20170357431 A1

Regarding Claims 4 and 10, the combination teaches the machine learning method (See Li Fig. 3, [0055]: "Location model 58 may include data structures, algorithms, and accumulated learning.").
The combination does not explicitly disclose the machine learning method comprises a last-N-items method.
Chang teaches the machine learning method comprises a last-N-items method (See Chang Fig. 13, Fig. 14, [0113] As shown, the client data processor 1330 includes a data limiter  The processor 1315 then provides this sorted list to the requesting location data client 1310).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Chang, in order to provide the user easy access to view a location on a map (Chang [0036]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Guanfeng et al. US 20120157121 A1 and Emadzadeh; Amir A. et al US 20140211691 A1, further in view of Abramson; Dan et al. US 20160216130 A1.

Regarding Claims 6 and 12, the combination teaches the device is currently unable to report the location (See Li [0007] “…wireless devices that do not have a location determination capability, that have only a low-resolution location determination capability, or that currently are unable to use their native location determination capability due to interference..”)
The combination does not teach determining that the device is currently unable to report the location by initiating a check of a power level of the device.
Abramson teaches determining that the device is currently unable to report the location by initiating a check of a power level of the device (See Abramson [0352] battery capacity of device, [0373] “..whereas upon determining that the device is not connected to a power source, its GPS can be sampled relatively less frequently (or not at all)..” [0627]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/UMAIR AHSAN/Examiner, Art Unit 2647